Citation Nr: 0634812	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  05-00 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to an effective date earlier 
than September 7, 1993, for the grant of service connection 
for chronic paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from April 1972 to 
August 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas, 
that determined that the veteran had failed to submit new and 
material evidence to reopen the claim of entitlement to an 
effective date earlier than September 7, 1993, for the grant 
of service connection for chronic paranoid schizophrenia.


FINDINGS OF FACT

1.  Entitlement to an effective date earlier than September 
7, 1993, for the grant of service connection for chronic 
paranoid schizophrenia was denied by the Board in October 
2001.

2.  As the effective date of a claim reopened after final 
adjudication may be no earlier than the date of receipt of 
claim, the date of claim to reopen the issue of entitlement 
to an earlier effective date post-dates the effective date 
already in effect.


CONCLUSION OF LAW

An effective date earlier than September 7, 1993, for the 
award of service connection for chronic paranoid 
schizophrenia is legally precluded.  38 U.S.C.A. § 5110(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.400 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered whether the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002), which became effective 
on November 9, 2000, is applicable to this claim.  The VCAA 
redefines VA's duty to assist, enhances the duty to notify 
claimants about the information and evidence necessary to 
substantiate a claim, and eliminates the requirement that a 
claim be well-grounded.  The VCAA does not affect matters on 
appeal, however, when the issue is limited to statutory 
interpretation, as is the case here.  Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also VAOPGCPREC 5-2004 (June 
2004) (VA not required to provide notice of the information 
and evidence necessary to substantiate a claim where that 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  

Nevertheless, the Board notes that a VCAA-compliant letter 
was sent to the veteran in September 2003, which was prior to 
the initial adjudication of his claim.  The RO's notice 
letter informed the veteran that he could provide evidence to 
support his claims or location of such evidence and requested 
that he provide any evidence in his possession.  The notice 
letter notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
records pertinent to his claim, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
It is the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

The record also shows that the RO has made a painstaking 
effort to obtain evidence referenced by the veteran and/or 
his attorney.  In this regard, the Board is satisfied that 
all relevant facts have been adequately developed to the 
extent possible, and that no further assistance to the 
veteran in developing the facts pertinent to the issues on 
appeal is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

The record shows that service connection for a psychiatric 
disability was initially denied by the RO in a September 1982 
rating decision.  The RO determined at that time that the 
veteran suffered from a personality disorder, which was 
precluded from being service connected.  Notice of that 
decision and a copy of his appellate rights were mailed to 
the veteran in October 1982.  The veteran did not appeal that 
decision.  The veteran attempted to reopen his claim for 
service connection for a psychiatric disability in May 1991.  
Service connection for a psychosis was subsequently denied by 
the RO in August 1991.  The veteran was mailed a notice of 
decision along with notice of his appellate rights that same 
month.  There was no appeal of the August 1991 decision.  On 
September 7, 1993, the veteran filed another attempt to 
reopen his claim for service connection.  The RO ultimately 
granted service connection for chronic paranoid schizophrenia 
in a December 1997 rating decision.  The effective date of 
the award was September 7, 1993.  A 100 percent evaluation 
has been assigned as of that date.  

In May 2000, the veteran filed a claim for entitlement to an 
effective date earlier than September 7, 1993, for the grant 
of service connection for chronic paranoid schizophrenia.  

In a September 2001 decision, the Board denied an effective 
date earlier than September 7 1993, for the award of service 
connection for chronic paranoid schizophrenia.  The evidence 
of record at that time consisted of service medical records, 
VA medical records and examination reports, private medical 
records, and other documents.  The Board found that the 
September 1982 and August 1991 rating decisions were final.  
In so deciding, the Board determined that the veteran 
received the requisite notice of the decisions and notice of 
his appellate rights in each case, and that the veteran had 
failed to submit a timely notice disagreement with respect to 
either decision.  Applying the law to the facts, the Board 
concluded that the veteran did not warrant an earlier 
effective date.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  

In July 2002, the Board received a Motion for Reconsideration 
of its September 2001 decision, filed by the veteran's 
attorney, under the provisions of 38 U.S.C.A. § 7103 (West 
2002) and 38 C.F.R. § 20.1000 (2006).  In August 2002, a 
Deputy Vice Chairman of the Board entering a ruling that 
denied the Motion for Reconsideration of the September 2001 
Board decision.  The record also shows that the subsequently 
withdrew his appeal to the United States Court of Appeals for 
Veterans Claims (Court) in November 2001.  As such, the 
September 2001 Board decision is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2006).

On September 21, 2003, the veteran, through his attorney, 
filed an application to reopen the claim for entitlement to 
an effective date earlier than September 7, 1993, for the 
grant of service connection for chronic paranoid 
schizophrenia.  The veteran's attorney posited numerous 
theories as to why he felt an earlier effective date should 
be awarded. He contended that either the veteran and/or his 
representative did not receive proper notice of the September 
1982 rating decision.  He also asked the RO to obtain various 
service department records such as service personnel records, 
ship logs, and hospital records, which he felt would support 
the claim for an earlier effective date.  In this regard, the 
Board notes that unsuccessful searches were made for records 
from the Portsmouth U.S. Naval Hospital and ship logs from 
U.S.S. Spiegel Grove.  The RO did, however, obtain copies of 
the veteran's service personnel records.

Pursuant to 38 U.S.C.A. § 7104(b), a decision by the Board 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered.  The 
exception to this rule is described under 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, [VA] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a Board decision 
has been issued, absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7104(b); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996). 


New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim reopened after final adjudication 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (emphasis added).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on a reopened claim will be, "[d]ate of receipt of 
claim or date entitlement arose, whichever is later."  
38 C.F.R. §§ 3.400 (emphasis added), 3.400(q)(1)(ii), 
3.400(r).

The Board has determined that the veteran's attempt to obtain 
an earlier effective date than that already assigned for the 
award of service connection for chronic paranoid 
schizophrenia is legally precluded.  See 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  The law states that the effective date in 
a reopened claim is the date of claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(ii).  As it 
will be discussed below, the veteran has not submitted any 
additional evidence in connection with his claim that would 
be construed as new and material.  The claim therefore cannot 
be reopened.  

Nevertheless, even if the veteran submitted "new and 
material evidence," the effective date for the award of 
service connection for chronic paranoid schizophrenia could 
be no earlier than September 21, 2003, as this is the date of 
receipt of the application to reopen the claim for an earlier 
effective date.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  The veteran is already in receipt of an effective 
date of September 7, 1993.  Assigning an effective date in 
2003 would not benefit the veteran and would serve no 
purpose.

As stated above, the Board has already considered the claim 
for an earlier effective date in October 2001, which decision 
is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  Here, 
the Board has determined that the October 2001 decision is 
res judicata as to the claim for an effective date earlier 
than September 7, 1993, for the award of service connection 
for chronic paranoid schizophrenia.  See Flash v. Brown, 8 
Vet. App. 332, 340 (1995) and Routen v. West, 142 F.3d 1434, 
1437-38 (Fed. Cir. 1998) (applying finality and res judicata 
to VA decisions).  The veteran is attempting to re-litigate 
the same issue that has already been considered and denied by 
the Board.  

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In reviewing this appeal, the Board has carefully considered 
the provisions of 38 C.F.R. §§ 3.156(c) and 3.400(q)(2), 
which essentially provide that where the new and material 
evidence consists of a supplemental report from the service 
department, received before or after the decision has become 
final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction.  This 
comprehends official service department records which 
presumably have been misplaced and have now been located and 
forwarded to the Department of Veterans Affairs.  Also 
included are corrections by the service department of former 
errors of commission or omission in the preparation of the 
prior report or reports and identified as such.  The 
retroactive evaluation of disability resulting from disease 
or injury subsequently service connected on the basis of the 
new evidence from the service department must be supported 
adequately by medical evidence.  Where such records clearly 
support the assignment of a specific rating over a part or 
the entire period of time involved, a retroactive evaluation 
will be assigned accordingly except as it may be affected by 
the filing date of the original claim.  38 C.F.R. § 3.156(c) 
(2006).

The foregoing provisions do not avail the veteran of an 
earlier effective date for the grant of service connection.  
First, the receipt of the veteran's service personnel records 
contain no findings that the veteran was diagnosed as having 
paranoid schizophrenia.  The service personnel records merely 
document disciplinary action taken against the veteran.  
Second, the record shows that the December 1997 decision to 
grant service connection for chronic paranoid schizophrenia 
was based on the interpretation of service medical records 
previously on file together with a November 1997 VA 
examination.  Indeed, observing that a psychotic disability 
such as schizophrenia could manifest very gradually, the 
examiner opined that the veteran's paranoid schizophrenia 
first manifested in service even though it was not diagnosed 
during those years.  This medical opinion was the basis for 
the granting of service connection.  In other words, 
38 C.F.R. § 3.156(c) would be applied in the present case 
because the service personnel records would be immaterial to 
the claim on appeal.

The Board notes that revisions were recently made to 
38 C.F.R. § 3.156(c), effective on October 6, 2006.  However, 
the changes were made only to clarify the existing and to 
include the substance of 38 C.F.R. § 3.400(q)(2).  See 70 
Fed. Reg. 35388 (2005).  The "new" 38 C.F.R. § 3.156(c) 
essentially mimics the instructions as in the "old" 
38 C.F.R. § 3.156(c) on how to treat newly discovered service 
department records in claims to reopen but with a different 
organization and more detailed explanation.  The Board 
therefore finds there is no prejudice to the veteran in 
considering the revised 38 C.F.R. § 3.156(c) prior to giving 
the RO an opportunity to review the appeal.  38 C.F.R. 
§ 19.31 (2006).

Finally, the Board wishes to note that it in no way disputes 
the veteran's belief that he warrants an earlier effective 
date for the award of service connection for chronic paranoid 
schizophrenia.  However, the veteran is not without recourse, 
"as he remains free to file a motion to revise based upon 
clear and unmistakable error" with respect to the December 
1997 RO rating decision that assigned him the effective date 
of September 7, 1993, for the award of service connection for 
chronic paranoid schizophrenia.  Rudd v. Nicholson, 20 Vet. 
App. 296 (2006).  


ORDER

The application to reopen the claim for an effective date 
earlier than September 7, 1993, for the grant of service 
connection for chronic paranoid schizophrenia is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


